Title: To Thomas Jefferson from Philippe de Létombe, 26 March 1801
From: Létombe (La Tombe), Philippe de
To: Jefferson, Thomas




Monsieur le Président,
Philadelphie, 26 mars 1801. (v. st.)

Je ne puis Vous être utile dans les grandes choses; mais pour les petites, je m’y prends de zèle, même d’enthousiasme, et j’aurai regret bientot de n’avoir plus d’occasions de Vous être de quelque utilité.
Julien est en effet celui que J’ai choisi. M. Flamend a fait séevérement son enquête de son côté; la mienne lui a été aussi favorable; et il en résulte que Vous aurez un habile Cuisinier Agé d’environ 42 ans, honnête homme. Il gagne, dans la Maison où il est aujourd’hui, 25. dollars par mois et il a les graisses pour profit. Il en vouloit 30; un dollard par jour lui parroissoit équitable. Mais M. Flamend ayant découvert qu’il n’en gagnoit que 25 chez le feu Général Washington oû il a servi pendant les quatre derniers mois de sa Présidence, Nous l’avons déterminé à accepter le même prix, avec la Condition que ses frais de route lui seront remboursés. Il ne pourra partir que dans dix ou douze jours pour se rendre chez Vous, parce qu’il lui faut ce tems pour que la Personne chez laquelle il travaille puisse le remplacer et J’ai applaudi à cette délicatesse de sa part.—Quant à sa femme, Elle pourra aller le joindre, lors que satisfait du mari Vous voudrez bien, Monsieur, ordonner à ce dernier de l’appeller auprès de lui pour remplir le genre de service auquel Elle sera destinée dans votre Maison. Enfin, J’ai lieu de croire, d’après les renseignemens que J’ai pris, que Vous serez satisfait de ces deux Serviteurs et, d’autant plus qu’ils veilleront à vos Intérets de concert avec Rapin dont ils sont connus.—Je Vous prie de m’honorer d’une réponse, le plûtot possible, pour que Je puisse le faire partir d’ici dans 10 ou 12 Jours. Si même il est libre plûtot, Je l’enverrai à Washington pour qu’il ne reste pas, ici, oisif et avec des motifs de demander une indemnité. Pour difficile qu’il soit d’accorder les hommes, même sur leurs Intérets mutuels les plus palpables, Je ne doute pas que Vous n’y parveniez ici, même, en y fortifiant les principes republicains. Ce sera là votre Gloire. Vous les subjuguerez par vos vertus, par vos talens, par votre Grand art de Gouverner et Vous serez porté comme en triomphe dans les écrits de vos Contemporains. Déja je lis ce Couplet dans une Ode “sur les évenemens du nouveau Siècle”:
  
    Ainsi le Siècle se prépare
    A consoler l’humanité
    Qu’une politique barbare
    Enchainoit à l’Adversité;
    En France, un héros magnanime
    A surpassé l’effort sublime
    
    Des Caton, des Leónidas:
    En Amérique, un nouveau Guide
    Avec les vertus d’Aristide
    Gouverne de nombreux Etats.—
  
Voilà mon sucçesseur installé. Je suis aujourd’hui sans fonctions. Je retournerai dans ma Patrie par le premier parlementaire, vers le mois de Juin. Mais je serai pénétré toute ma vie des bontés dont Vous m’avez honoré pendant seize ans. Si J’étois moins vieux, Je pourrois me flatter encore de pouvoir venir Vous admirer. Privé de cet espoir, permettez moi de Vous être attaché Jusqu’au dernier moment de ma Vie.
Daignez, Monsieur le Président, agréér mon dévouement et mon profond Respect.

Létombe



editors’ translation

Mister President,
Philadelphia, 26 March 1801 (old style)

I cannot be useful to you in great things; but for the small ones, I go about them with zeal, even enthusiasm, and I shall soon regret no longer having occasions to be of some utility to you.
Julien is in fact the one I have chosen. Mr. Flamand made a stern investigation; mine was also favorable to him; the result is that you will have a skillful cook about 42 years old, an honest man. He earns in his present house 25 dollars per month, and he has the fat and grease for his perquisite. He wanted 30; a dollar a day seemed reasonable to him. But Mr. Flamand having discovered that Julien earned only 25 with the late General Washington, where he served for the four last months of his presidency, we convinced him to accept the same amount, with the proviso that his travel expenses will be reimbursed to him. He can leave only after 10 or 12 days to go to you, because he will need that time so the person in whose home he is working can replace him, and I applauded that scruple on his part.—As for his wife, she will be able to join him when you, being satisfied with the husband, are willing, Sir, to order him to call her to fulfill whatever service may be allotted to her in your residence. Finally, I have reason to believe, according to the information I have found, that you will be satisfied with these two servants, and all the more so that they will watch over your interests in harmony with Rapin to whom they are known.—I beg you to honor me with a reply as soon as possible so that I can send him on from here in 10 or 12 days. If he is free even sooner, I shall send him to Washington so that he does not remain here with nothing to do and with some cause to request an indemnity.
As difficult as it may be to make men agree, even on their most obvious mutual interests, I do not doubt that you will succeed here, even while fortifying republican principles. That will be your glory. You will subjugate them by your virtues, by your talents, by your great art in governing, and you will be borne as in triumph in the writings of your contemporaries. Already I read this stanza in an ode “on the events of the new century”:

  
    Thus the century prepares
    To console the humankind
    That barbarian politics
    Chained to adversity;
    In France a great-souled hero
    Has surpassed the sublime efforts
    Of Cato, of Leonidas:
    In America, a new guide
    With the virtues of Aristides
    Governs many states.—
  
My successor is now installed. I am today without a function. I shall return to my homeland via the first diplomatic vessel, around the month of June. But I shall be imbued all my life by the kindnesses with which you have honored me during 16 years. If I were younger, I could imagine that I might still be able to come and admire you. Deprived of that hope, allow me to be devoted to you until the last moment of my life.
Be pleased, Mister President, to accept my devotion and my deep respect.

Létombe


